Exhibit 10.1 EQUITY PURCHASE AGREEMENT by and among ENERGY & MINING HOLDING COMPANY, LLC , AEGION CORPORATION, BRINDERSON, L.P., GENERAL ENERGY SERVICES, GARY BRINDERSON (solely for the purposes of Section 6.4, Section 6.7 and Article X) ENERGY CONSTRUCTORS, INC. (solely for the purposes of Section 6.15 and Article X) and EQUITY HOLDERS LISTED ON THE SIGNATURE PAGES HERETO Dated June 24, 2013 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 2 Section 1.1 Certain Defined Terms 2 Section 1.2 Other Definitional Provisions 11 ARTICLE II PURCHASE AND SALE OF SECURITIES 12 Section 2.1 Purchase and Sale of Interest 12 Section 2.2 Closing 13 Section 2.3 Sellers Deliveries 13 Section 2.4 Buyer Deliveries 15 Section 2.5 Purchase Price Adjustment 15 Section 2.6 Allocation of Purchase Price 17 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS 18 Section 3.1 Organization and Good Standing. 18 Section 3.2 Capitalization; Equity Interests. 19 Section 3.3 No Conflict 20 Section 3.4 Financial Statements 21 Section 3.5 Absence of Undisclosed Liabilities 21 Section 3.6 Absence of Certain Changes 21 Section 3.7 Material Contracts 23 Section 3.8 Property 24 Section 3.9 Intellectual Property 26 Section 3.10 Permits and Licenses 26 Section 3.11 Compliance with Law 27 Section 3.12 Legal Proceedings 27 Section 3.13 Employee Benefits 27 Section 3.14 Labor Relations 30 Section 3.15 Tax Returns; Taxes 30 Section 3.16 Environmental Matters 32 Section 3.17 Insurance 33 Section 3.18 Brokers; Finders and Fees 34 Section 3.19 Energy Constructors 34 Section 3.20 Accounts Receivable 34 Section 3.21 Warranties 34 Section 3.22 Customers and Suppliers 34 Section 3.23 Books and Records; Bank Accounts 35 Section 3.24 Affiliate Transactions 35 Section 3.25 Inventory 35 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS 35 Section 4.1 Title to Limited Partnership Interest 35 Section 4.2 Authorization of Agreement 36 Section 4.3 No Conflict 36 i Table of Contents
